DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Plate capacitor having a plate formed from an elastic material.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “comprises” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the unloaded state" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5, line 1, replace “14” with –4--.
Claim 12 is confusing.  It is not clear if the claim is directed to a plate capacitor or an apparatus for distance measurement. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-11 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Frappart (US 4,016,466).
Regarding claim 1, Frappart discloses a plate capacitor comprising:
a first capacitor plate (3) produced from an elastic material and has a curved shape in the unloaded state
a second capacitor plate (1) arranged at a distance from the first capacitor plate (3);
a holder (5) to retain the first capacitor plate (3); 
an electrically insulating layer (2) is arranged between the first (3) and the second capacitor plate (1); and
wherein the elastic material is one of: electrically conductive and provided with an electrically conductive layer (C: 2, L: 63-67).
Regarding claim 2, Frappart discloses the curved shape (fig. 4) has a partially spherical shape (C: 3, L: 1).
Regarding claim 3, Frappart discloses the electrically conductive material is conductive rubber (C: 4, L: 5-10, C: 5, L: 5-15).
Regarding claim 4, Frappart discloses the first capacitor plate (3) merges with a transition region (fig. 4) by means of which the first capacitor plate (3) is held.
Regarding claim 5, Frappart discloses the transition region is one of: clamped (4) over the holder (5) and adhesively bonded to the holder.
Regarding claim 8, Frappart discloses the holder (5) is one of: consisting of metal and provided with a metal coating (see cross-hatching – see MPEP 608.02 (IX)).
Regarding claim 9, Frappart discloses the second capacitor plate (1) is arranged on a printed circuit board (20).
Regarding claim 10, Frappart discloses the second capacitor plate (1) has a sleeve (10) which extends from one of: the end of the curved shape and from the transition region to the printed circuit board (20).
Regarding claim 11, Frappart disclose the electrically insulating layer (2)  is arranged on the second capacitor plate (1).
Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Frappart (US 4,016,466).
Regarding claim 12, Frappart discloses the claimed invention.  The limitation, “is part of an apparatus for distance measurement” is an intended use for the plate capacitor.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
It is known in the art to form a plate capacitor in a device that can be used to measure distance. 
It would  have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Frappart in a device that measures distance, since such a modification would from a device that comprises a . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frappart (US 4,016,466).
Regarding claims 6-7, Frappart discloses the claimed invention except for the transition region has a hollow-cylindrical shape and the holder has a corresponding cylindrical part.
It is known in the variable capacitor art to form a transition region to have a hollow-cylindrical shape and a holder to have a cylindrical part that fits in the hollow-cylindrical shape.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Frappart so that the transition region has a hollow-cylindrical shape and the holder has a corresponding cylindrical part, since such a modification would further secure the holder and transition region. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985.  The examiner can normally be reached on Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC THOMAS
Primary Examiner
Art Unit 2848